Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 01/06/2022. As directed, claims 1, 6, and 9-10 were amended. Claims 2 and 5 were cancelled. Accordingly, claims 1, 3-4 and 6-10 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1, 3-4 and 6-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9-10, Examiner deems a method for ascertaining illegal behavior of at least one road user in a surroundings of a vehicle, the method comprising: detecting the surroundings using at least one vehicle sensor to produce sensor data; generating a surroundings model based on the sensor data; detecting an illegal behavior of the at least one road user based on the surroundings model and communicating the illegal behavior to a driver of the vehicle via a human-machine interface; in parallel to the communicating via the human-machine interface, storing the sensor data in an encrypted and/or cryptographically signed manner in association with a time window in which the illegal behavior is detected; and transmitting the sensor data to a server that is external to the vehicle and that is configured to generate a report associated with the illegal behavior based on the sensor data to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an illegal behavior method that determines illegal behavior on a generated model, outputting said determination 
Maxwell et al. (US PGPub. No. 2007/0103339) is deemed the closest prior art of record. Maxwell teaches a method for tailgating detection and subsequent reporting to a remote entity (Abstract; 0012, 0021), but is silent on alerting a driver of the vehicle and storing sensor data in an encrypted manner, as required by the instant claims. 
Claims 3-4 and 6-8 depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669